Lord, J.
It is not for the court to assume or to conjecture that there may be a state of facts, affecting the rights of parties, *292which is not developed. All that is made to appear in this case is that the plaintiff at one time had the possession of, and a special property in, the buggy and harness, for the conversion of which this action is brought. There is no evidence that the plaintiff ever actually or constructively surrendered that possession. The defendant, who is a deputy sheriff, making no claim to the property as his own, claims to hold it by reason of having attached it as the property of one Bessey, on a writ against said Bessey. It does not appear that Bessey ever had any title to, or possession of, the property, but, so far as appears, the contrary is true, that he never had either title or possession. It is there fore simply the case of a stranger meddling with personal property in the possession of another, for which meddling he is re sponsible to the one in possession. Judgment on the verdict.